                                                              =IN.q·. .
                                                              BY.  · · ·r
                                                                ·· ~ DE
                                                                                 ··
                                                                                ' CLE.
                                                                                      70'fY?S
                                                                                              ·
                                                                             DIVISION . W .O. of '
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION



   UNITED STATES OF AMERICA

   v.                                        Criminal Action No. 4 :18CR00011-011

   LAQUANTE TARVARES ADAMS




          In the presence of Robert Hagan, my counsel, who has fully explained the charges

   contained in the superseding indictment against me, and having received a copy of the

   superseding indictment from the United States Attorney before being called upon to

   plead , I hereby plead guilty to said superseding indictment and count(s) one thereof. I

   have been advised of the maximum punishment which may be imposed by the court for

   this offense. My plea of guilty is made knowingly and voluntarily and without threat of any

   kind or without promises other than those disclosed here in open court.




                                            Signature of Defendant




Case 4:18-cr-00011-MFU-RSB Document 379 Filed 03/26/19 Page 1 of 1 Pageid#: 1327
